In re Fleetwood Enterprises Inc.; — Defendant; applying for writ of certiorari and/or review, Parish of Livingston, 21st Judicial District Court, Div. D, Nos. 75,-752; to the Court of Appeal, First Circuit, No. 98 CA 1272.
Granted. Judgment of the trial court granting plaintiffs motion for summary judgment is reversed. There are genuine issues of material fact. Case remanded to district court for further proceedings.
JOHNSON, J., not on panel.
CALOGERO, C.J., would grant and docket.
KIMBALL and KNOLL, JJ., would deny the writ.